DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 57-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/10/2021.
Applicant’s election without traverse of species I in the reply filed on 09/10/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, 51, 56, 64, & 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumichi et al. (US PGPub 20050098348) in view of Duford et al. (US Patent 8785784), all references of record.
As per claim 1:
	Okumichi et al. discloses in Figs. 24A-C, 25A-C, in the alternate:
	A radio frequency ("RF") (invention is disclosed for high frequency bands, such as microwave bands, which are considered to be within the radio frequency spectrum) transmission line in a multi-layer printed circuit board structure (dielectric layers 1 and metallization layers indicated as grounding conductors 32), comprising: 
a first row of ground vias (grounding-conductor via conductors 15, 25, 35 along the top of 24A-C, & 25A-C, in the alternate) that extend vertically through the multi-layer printed circuit board structure (as shown in Figs. 24B, 25B, in the alternate); 
a second row of ground vias (grounding-conductor via conductors 15, 25, 35 along the bottom of Figs. 24A&C, 25A&C, in the alternate) that extend vertically through the multi-layer printed circuit board structure (as shown in Figs. 24B, 25B, in the alternate); 

    PNG
    media_image1.png
    233
    453
    media_image1.png
    Greyscale

Fig. 1: Examiner-edited Fig. 24A representing upper and lower rows of ground vias (in boxes), and a blind ground via (circled).

a first transmission line segment (signal wiring conductor 11) extending horizontally along a first portion (top) of the multi-layer printed circuit board structure; 
a second transmission line segment (signal wiring conductor 21) extending horizontally along a second portion (bottom) of the multi-layer printed circuit board structure, the second transmission line segment vertically spaced apart from the first transmission line segment (as seen in Figs. 24B, 25B, in the alternate); 
a vertical dielectric structure (dielectric layers 1 within ground-conductor non-forming areas 16, 26, 36) that extends between the first and second transmission line segments; 
and a blind ground via (grounding-conductor vias 15, 25, 35, as shown in Fig. 24B) that extends vertically through the printed circuit board structure positioned adjacent the vertical dielectric structure,

    PNG
    media_image2.png
    285
    462
    media_image2.png
    Greyscale

Fig. 2: Examiner-edited Fig. 24B showing blind ground vias (in rectangles) that aren’t buried, and buried blind ground vias (in ovals), wherein the indicated blind ground vias connect through multiple substrate layers.

wherein the multi-layer printed circuit board structure comprises a plurality of printed circuit boards, each printed circuit board including a core dielectric layer (intermediate dielectric layers 1) and at least one patterned metal layer (grounding conductor 32 or signal wiring conductors 11/21),
wherein the plurality of printed circuit boards includes an upper printed circuit board (top dielectric substrate 1), a lower printed circuit board (bottom dielectric substrate 1), and one or more inner printed circuit boards that are positioned between the upper printed circuit board and the lower printed circuit board (middle dielectric substrates 1), and wherein the blind ground via extends through a first dielectric layer that is between two dielectric layers and does not extend through a second dielectric layer that is between the lower printed circuit board and one of the inner printed circuit boards (vias are shown as individual formations between grounding conductors 12, 32, & 22).
Okumichi does not disclose:
a plurality of additional dielectric layers that bind the printed circuit boards together, wherein the additional dielectric layers comprise a different material than the core dielectric layers, wherein each of the additional dielectric layers comprises a base material that is pre-impregnated with a thermoset polymer matrix material, and
wherein the blind ground via extends through a first of the additional dielectric layers that is between two of the inner printed circuit boards and does not extend through a second of the additional dielectric layers that is between the lower printed circuit board and one of the inner printed circuit boards.
Duford et al. discloses in Fig. 1:
An assembly comprising a PCB formed from a plurality of printed circuit boards, each printed circuit board including a core dielectric layer (core 150) and at least one patterned metal layer (conductors 120), and a plurality of additional dielectric layers that bind the printed circuit boards together (non-core dielectric layers 170), wherein the additional dielectric layers comprise a different material than the core dielectric layers (col. 4 lines 14-48), wherein the additional dielectric layers comprise a base material that is pre-impregnated with a thermoset polymer matrix material (FR-4, col. 6 lines 8-36, a known thermoset polymer matrix material).
At the time of filing, it would have been obvious to one of ordinary skill in the art to adhere the dielectric substrate layers together using layers of prepreg and/or epoxy that are different from the core dielectric material and comprise a base material that is pre-impregnated with a thermoset polymer matrix material to provide the benefit of adhering the core dielectric and patterned metal layers together, as is well-understood in the art, and as taught by Duford et al. (col. 4 lines 14-48 & col. 6 lines 8-36), and further providing the benefit of forming a laminated structure that does not have to be constructed from pre-defined PCBs, as taught by Duford et al. (col. 4 lines 14-48 & col. 6 lines 8-36)
As a consequence of the combination, the blind ground via extends through a first of the additional dielectric layers that is between two of the inner printed circuit boards and does not extend through a second of the additional dielectric layers that is between the lower printed circuit board and one of the inner printed circuit boards (the first of the additional dielectric layers may be any of those that would be disposed within the area through which the selected blind via passes, as shown in the indicated blind vias of Fig. 2, and the second of the additional layers may be any that is disposed within the area through which a selected one of the indicated blind vias in Fig. 2 do not pass.

As per claim 6:
	Okumichi et al. discloses in Figs. 24A-C, 25A-C, in the alternate:
a conductive signal via (center signal via conductor 34) that extends between the first and second transmission line segments, wherein the blind ground via is one of a plurality of blind ground vias (four shown in Fig. 2 above) that, along with some of the ground vias in the first and second rows of ground vias, surround the conductive signal via (as seen in Figs. 24A or alternatively 25A), and  wherein each of the plurality of blind ground vias are between the first and second rows of ground vias (as seen in Fig. 24A-B or alternatively 25A-B).

	As per claims 51:
	Okumichi et al. does not disclose:
each of the additional dielectric layers directly contacts patterned metal layers of two of the printed circuit boards.
	Duford et al. discloses in Fig. 1:
each of the additional dielectric layers (non-core dielectric layers 170) directly contacts patterned metal layers (conductors 120) of two of the printed circuit boards (the boards directly above and below the non-core dielectric layer).
	As a consequence of the combination of claim 1, each of the additional dielectric layers directly contacts patterned metal layers of two of the printed circuit boards.

	As per claim 56:
Okumichi et al. discloses in Figs. 24A-C, 25A-C, in the alternate:
the first and second transmission line segments extend in opposite directions (signal wiring conductors 11 & 21 extend right and left, respectively).

	As per claims 64:
	Okumichi et al. does not disclose:
each of the additional dielectric layers is used to adhere a respective pair of printed circuit boards together.
	Duford et al. discloses in Fig. 1:
An assembly comprising a PCB formed from a plurality of printed circuit boards, each printed circuit board including a core dielectric layer (core 150) and at least one patterned metal layer (conductors 120), and a plurality of additional dielectric layers that bind the printed circuit boards together (non-core dielectric layers 170), wherein the additional dielectric layers comprise a different material than the core dielectric layers (col. 4 lines 14-48), wherein the additional dielectric layers comprise a base material that is pre-impregnated with a thermoset polymer matrix material (FR-4, col. 6 lines 8-36, a known thermoset polymer matrix material).
	As a consequence of the combination of claim 1, each of the additional dielectric layers is used to adhere a respective pair of printed circuit boards together.

	As per claim 67:
	Okumichi discloses in Fig. 1A-1D:
A radio frequency ("RF") (invention is disclosed for high frequency bands, such as microwave bands, which are considered to be within the radio frequency spectrum) transmission line in a multi-layer printed circuit board structure (dielectric layers 1 and metallization layers indicated as grounding conductors 32), comprising:
a first row of ground vias (grounding-conductor via conductors 15, 25, 35 along the top of 1A) that extend vertically through the multi-layer printed circuit board structure (as shown in Figs. 1B & 1D); 
a second row of ground vias (grounding-conductor via conductors 15, 25, 35 along the bottom of Fig. 1A) that extend vertically through the multi-layer printed circuit board structure (as shown in Figs. 1B & 1D);
a first transmission line segment (signal wiring conductor 11) extending horizontally along a first portion (top) of the multi-layer printed circuit board structure; 
a second transmission line segment (signal wiring conductor 21) extending horizontally along a second portion (bottom) of the multi-layer printed circuit board structure, the second transmission line segment vertically spaced apart from the first transmission line segment (as seen in Figs. 1B);
a vertical dielectric structure (dielectric layers 1 within ground-conductor non-forming areas 16, 26, 36) that extends between the first and second transmission line segments;
a blind ground via (grounding-conductor vias 25, 35, below 11, as shown in Fig. 1B) that extends vertically through the printed circuit board structure positioned adjacent the vertical dielectric structure,
wherein the multi-layer printed circuit board structure comprises a plurality of printed circuit boards, each printed circuit board including a core dielectric layer (intermediate dielectric layers 1) and at least one patterned metal layer (grounding conductor 32 or signal wiring conductors 11/21),
wherein each of the respective pattern metal layers features ring-shaped voids in the respective patterned metal layers (grounding-conductor non-forming area 16, 26, 36), the ring-shaped voids being vertically aligned with each other, 
wherein the plurality of the ring-shaped voids and portions of  the plurality of the core dielectric layers that are vertically-aligned with the ring-shaped voids form an annularIn re: Huan WANG et al.Application No.: 16/755,921 Filed: April 14, 2020Page 7 of 13dielectric column that extends through all of the core dielectric layers, and the annular dielectric column comprises the vertical dielectric structure.
	Okumichi does not disclose:
wherein the multi-layer printed circuit board structure comprises a plurality of printed circuit boards, each printed circuit board including a core dielectric layer and at least one patterned metal layer, and a plurality of additional dielectric layers that bind the printed circuit boards together, wherein the additional dielectric layers comprise a different material than the core dielectric layers, wherein each of the additional dielectric layers comprises a base material that is pre- impregnated with a thermoset polymer matrix material,
wherein a part of each thermoset polymer matrix material forms a respective annular void ring filling in opposed, matching ring-shaped voids in the respective patterned metal layers, the annular void rings being vertically aligned with each other, wherein the plurality of the annular void rings and portions of the plurality of the core dielectric layers that are vertically-aligned with the annular void rings form an annular In re: Huan WANG et al.  dielectric column that extends through all of the core dielectric layer and all of the additional dielectric layers, and the annular dielectric column comprises the vertical dielectric structure.
Duford et al. discloses in Fig. 1:
An assembly comprising a PCB formed from a plurality of printed circuit boards, each printed circuit board including a core dielectric layer (core 150) and at least one patterned metal layer (conductors 120), and a plurality of additional dielectric layers that bind the printed circuit boards together (non-core dielectric layers 170), wherein the additional dielectric layers comprise a different material than the core dielectric layers (col. 4 lines 14-48), wherein the additional dielectric layers comprise a base material that is pre-impregnated with a thermoset polymer matrix material (FR-4, col. 6 lines 8-36, a known thermoset polymer matrix material).
At the time of filing, it would have been obvious to one of ordinary skill in the art to adhere the dielectric substrate layers together using layers of prepreg and/or epoxy that are different from the core dielectric material and comprise a base material that is pre-impregnated with a thermoset polymer matrix material to provide the benefit of adhering the core dielectric and patterned metal layers together, as is well-understood in the art, and as taught by Duford et al. (col. 4 lines 14-48 & col. 6 lines 8-36), and further providing the benefit of forming a laminated structure that does not have to be constructed from pre-defined PCBs, as taught by Duford et al. (col. 4 lines 14-48 & col. 6 lines 8-36)
	As a consequence of the combination, a part of each thermoset polymer matrix material forms a respective annular void ring filling in opposed, matching ring-shaped voids in the respective patterned metal layers, the annular void rings being vertically aligned with each other, wherein the plurality of the annular void rings and portions of the plurality of the core dielectric layers that are vertically-aligned with the annular void rings form an annular In re: Huan WANG et al.  dielectric column that extends through all of the core dielectric layer and all of the additional dielectric layers, and the annular dielectric column comprises the vertical dielectric structure.

Claim 54-55, & 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumichi et al. (US PGPub 20050098348), a reference of record, in view of Duford et al. (US Patent 8785784) and Hein et al. (US PGPub 20100182105), all references of record.
	As per claim 54:
	Okumichi discloses in Fig. 1A-1D:
	A radio frequency ("RF") (invention is disclosed for high frequency bands, such as microwave bands, which are considered to be within the radio frequency spectrum) transmission line in a multi-layer printed circuit board structure (dielectric layers 1 and metallization layers indicated as grounding conductors 32), comprising:
a first row of ground vias (grounding-conductor via conductors 15, 25, 35 along the top of 1A) that extend vertically through the multi-layer printed circuit board structure (as shown in Figs. 1B & 1D); 
a second row of ground vias (grounding-conductor via conductors 15, 25, 35 along the bottom of Fig. 1A) that extend vertically through the multi-layer printed circuit board structure (as shown in Figs. 1B & 1D);
a first transmission line segment (signal wiring conductor 11) extending horizontally along a first portion (top) of the multi-layer printed circuit board structure; 
a second transmission line segment (signal wiring conductor 21) extending horizontally along a second portion (bottom) of the multi-layer printed circuit board structure, the second transmission line segment vertically spaced apart from the first transmission line segment (as seen in Figs. 1B);
a vertical dielectric structure (dielectric layers 1 within ground-conductor non-forming areas 16, 26, 36) that extends between the first and second transmission line segments;
a blind ground via (grounding-conductor vias 25, 35, below 11, as shown in Fig. 1B) that extends vertically through the printed circuit board structure positioned adjacent the vertical dielectric structure, and
an additional blind ground via that extends through the dielectric layers (grounding-conductor via 15, 25, above 21, as shown in Fig. 1B), the additional ground via being positioned between the first and second rows of ground vias,
wherein the multi-layer printed circuit board structure comprises a plurality of printed circuit boards, each printed circuit board including a core dielectric layer (intermediate dielectric layers 1) and at least one patterned metal layer (grounding conductor 32 or signal wiring conductors 11/21).
	Okumichi does not disclose:
The additional blind ground via extends through all of the core dielectric layers and all of the additional dielectric layers, and
wherein the multi-layer printed circuit board structure comprises a plurality of printed circuit boards, each printed circuit board including a core dielectric layer and at least one patterned metal layer, and a plurality of additional dielectric layers that bind the printed circuit boards together, wherein the additional dielectric layers comprise a different material than the core dielectric layers, wherein each of the additional dielectric layers comprises a base material that is pre- impregnated with a thermoset polymer matrix material.
Duford et al. discloses in Fig. 1:
An assembly comprising a PCB formed from a plurality of printed circuit boards, each printed circuit board including a core dielectric layer (core 150) and at least one patterned metal layer (conductors 120), and a plurality of additional dielectric layers that bind the printed circuit boards together (non-core dielectric layers 170), wherein the additional dielectric layers comprise a different material than the core dielectric layers (col. 4 lines 14-48), wherein the additional dielectric layers comprise a base material that is pre-impregnated with a thermoset polymer matrix material (FR-4, col. 6 lines 8-36, a known thermoset polymer matrix material).
Hein discloses in Figs. 7a-b:
A vertical interconnection through a via may provide a rotation, such as a 180 degree rotation between and a transmission line for entrance of a signal and a transmission line for emergence of a signal (paras [0051-0052]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to adhere the dielectric substrate layers together using layers of prepreg and/or epoxy that are different from the core dielectric material and comprise a base material that is pre-impregnated with a thermoset polymer matrix material to provide the benefit of adhering the core dielectric and patterned metal layers together, as is well-understood in the art, and as taught by Duford et al. (col. 4 lines 14-48 & col. 6 lines 8-36), and further providing the benefit of forming a laminated structure that does not have to be constructed from pre-defined PCBs, as taught by Duford et al. (col. 4 lines 14-48 & col. 6 lines 8-36)
It would be further obvious to provide a 180 degree rotation of the bottom substrate layer including transmission line, surrounding ground plane, and surrounding ground vias as an alternate/equivalent configuration able to provide the benefit of controlling the direction of the signal in the transmission line, as is well-understood in the art and as demonstrated by Hein (paras [0051-0052]).
As a consequence of the rotation, the portion of the blind via (25) would be rotated to the position of the additional blind via such that the blind via becomes an additional ground via that extends through all of the core dielectric layers and all of the additional dielectric layers, the additional ground via being positioned between the first and second rows of ground vias.

As per claim 55:
Okumichi et al. discloses in Figs. 1A-D:
a conductive signal via (signal via conductors 14, 24, & 34) that extends between the first and second transmission line segments; 
a plurality of vertically spaced-apart annular metal pads (connecting conductors for signal 33, and which may be annular, para [0374]) that surround the conductive signal via; 
and a plurality of vertically aligned annular void rings (grounding-conductor non-forming areas 16, 26, 36) that define an annular dielectric column that surround the plurality of vertically spaced-apart annular metal pads, 
the annular dielectric column comprising the vertical dielectric structure.
Okumichi does not disclose:
the blind ground via is on a first side of the vertical dielectric structure and the additional ground via is on a second side of the vertical dielectric structure that is opposite the first side.
Hein discloses in Figs. 7a-b:
A vertical interconnection through a via may provide a rotation, such as a 180 degree rotation between and a transmission line for entrance of a signal and a transmission line for emergence of a signal (paras [0051-0052]).
	As a consequence of the combination of claim 54:
the blind ground via is on a first side of the vertical dielectric structure (between the transmission lines) and the additional ground via is on a second side of the vertical dielectric structure that is opposite the first side.

	As per claim 72:
	Okumichi does not disclose:
the first and second transmission line segments are both on the same side of the conductive signal via.
Hein discloses in Figs. 7a-b:
A vertical interconnection through a via may provide a rotation, such as a 180 degree rotation between and a transmission line for entrance of a signal and a transmission line for emergence of a signal (paras [0051-0052]).
	As a consequence of the combination of claim 54, the first and second transmission line segments are both on the same side of the conductive signal via.

Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive.
In section III A of the applicant’s response, the applicant argues that:
First, while FIG. 1 of Duford discloses a laminate composite structure that includes additional dielectric layers between a plurality of printed circuit boards, Duford does not disclose having a blind ground via extend through the additional dielectric layers. Okumichi likewise does not disclose providing additional dielectric layers between a plurality of printed circuit boards and In re: Huan WANG et al.Application No.: 16/755,921Filed: April 14, 2020Page 10 of 13thus obviously does not disclose having a blind ground via extend through the additional dielectric layers. Applicants respectfully submit that neither Duford nor Okumichi nor the combination thereof disclose a "blind ground via [that] extends through a first of the additional dielectric layers" as is recited in amended Claim 1 (which corresponds to prior Claim 53). Thus, the rejection of Claim 1 should be withdrawn for this reason.
Second, amended Claim 1 recites not only that the "blind ground via extends through a first of the additional dielectric layers" but also that the blind ground via "does not extend through a second of the additional dielectric layers." Applicants respectfully submit that there is nothing in either of the cited references that teaches or suggests having a blind ground via extend through some, but not all, of a plurality of additional dielectric layers. Thus, the rejection of Claim 1 should be withdrawn for this additional reason.
Third, Applicants respectfully submit that there would be no reason for the skilled artisan to modify Okuchimi based on Duford. The Office Action asserts that it would have been obvious to one of skill in the art to adhere the core dielectric layers of Okuchimi together using a base material that is pre-impregnated with a thermoset polymer matrix material based on the teachings of Duford. Applicants submit that this assertion is based on hindsight from the teachings of the present invention. Duford is directed to laminated composite assemblies that include multiple printed circuit boards. (Duford at Col. 1, lines 12-15). Duford explains that when magnets are included in an electromagnetic machine, they can act to change the phase of the electrical current carried on the different layers of the laminated composite assembly. (Duford at Col. 1, lines 24- 30; Col. 3, lines 11-29). Duford further explains that to avoid problems, the dielectric layers of the laminated composite assembly may be made sufficiently thick to prevent current from flowing between layers carrying different voltages. (Duford at Col. 1, lines 30-33). Unfortunately, increasing the thickness of the core dielectric layers may have various disadvantages. (Duford at Col. 1, lines 33-38). Duford teaches that providing additional dielectric layers between the multiple printed circuit boards of the laminated composite structure solves the problems caused by the magnets in the electromagnetic machines. (Duford at Col. 1, lines 24-30; Col. 3, lines 11-29). Okuchimi, however, is not directed to an electromagnetic machine that includes magnets, but instead is directed to a high frequency signal transmitting device. (Okuchimi at Title). There would be no reason to modify Okuchimi based on Duford other than hindsight based on the In re: Huan WANG et al.Application No.: 16/755,921Filed: April 14, 2020Page 11 of 13teachings of the present invention. Moreover, there is no indication that there are any problems with the composite structure of Okuchimi - which does not include any additional dielectric layers - nor is there any teaching as to why adding additional dielectric layers would improve the device of Okuchimi. Thus, the rejection of Claim 1 should also be withdrawn because a proper motivation for the proposed combination of Okuchimi and Duford has not been provided.

The examiner respectfully disagrees. In response to the first argument, Duford is not relied upon to provide vias, Duford is relied upon to provide the claimed “additional dielectric layers.” As the combination features “the additional dielectric layers of Duford” between the dielectric layers 1 of Okumichi, and Okumichi specifically discloses that the vias are used to connect the ground layers between dielectric layers ([0174]), the vias would penetrate through the additional dielectric layers to reach the connected ground layers (32, w/ or w/o 12 or 22). As the un-buried blind vias of Fig. 24 as indicated in Fig. 2 above show, the vias penetrate multiple dielectric layers, and thus would penetrate multiple additional dielectric layers of the combination.
In response to the second argument, the examiner has shown in Fig. 2 above that the un-buried blind vias do not penetrate through all of the dielectric layers, only penetrating roughly half of the dielectric layers. Thus, as a consequence of the combination, additional dielectric layers would not be penetrated. As such, the amendments of claim 1 are met by the combination.
In response to the third argument, applicant’s allegation of hindsight is unfounded, and the examiner has provided reasoning for the combination that is found in Duford, and further amended the reasoning for clarity. Duford specifically discloses “the non-core dielectric layer 170 can be formed from a material (i.e., a pre-preg material) that can be heated to flow into the space between conductors 120 and allowed to cool and/or cure to form a substantially rigid (e.g., hardened) non-core dielectric layer 170” in col. 4 lines 14-48, which discloses a process of adhesion, where layers are bonded together by the hardened pre-preg material. Furthermore, Duford discloses that the additional layers may be used to laminate dielectric custom structures (col. 4 lines 14-48). As Okumichi discloses a laminated substrate structure, but does not go into detail as to the method of lamination, it would be obvious for a person of ordinary skill in the art to use the methods of Duford to form the laminated substrate of dielectric layers of Okumichi. In regards to the applicant’s allegations that the issues addressed by the references are not the same are not applicable to the reasons Duford provides for the method of lamination. Applicant’s citation of an issue addressed by Duford does not rise to the level of “teaching away from” the combination, and as both references address laminated dielectric substrates for circuits, the references are sufficiently related.
The rejection of claim 1 is sustained.
In section III A of the applicant’s response, the applicant further argues that:
For example, Claim 6 recites that the RF transmission line further comprises "a conductive signal via that extends between the first and second transmission line segments, wherein the blind ground via is one of a plurality of blind ground vias that, along with some of the ground vias in the first and second rows of ground vias, surround the conductive signal via, and wherein each of the plurality of blind ground vias are between the first and second rows of ground vias." The Office Action cites to FIGS. 24A/B, 25A/B and/or 28A/B of Okumichi is disclosing the subject matter of Claim 6. However, none of the cited drawings disclose a "plurality of blind ground vias [that] are between the first and second rows of ground vias" as is recited in Claim 6. Instead, the ground vias are on opposed sides of the identified first and second rows of ground vias as opposed to being in between these two rows. Thus, Claim 6 is independently patentable over the cited art for this reason.

	The examiner respectfully disagrees. In Fig. 2 above, the examiner discloses a plurality of blind ground vias within the plane of Fig. 24B, which is between the first and second rows of ground vias, as shown in Fig. 1 above.
	The rejection of claim 6 is sustained.
	In section III B of the applicant’s remarks, the applicant argues against the rejection of claim 54 (now amended to be in independent form) and its dependents over Figs. 28A-C of Okumichi. In light of the amendments of claim 54, claims 54, 55, & 72 are rejected over Figs. 1A-D of Okumichi, which provides greater clarity. The examiner further notes that the combination discloses that “the additional ground via” that penetrates through all of the dielectric layers is disclosed by the combination forming 25 in vertical alignment of 15.
	In section III C of the applicant’s remarks, the applicant argues against rejection of claim 67 over the prior art. The examiner respectfully disagrees, and has provided a rejection over Figs. 1A-D of Okumichi and Duford, as featured above.
	Applicant’s arguments are thus not persuasive with regards to claims 1, 6, 51, 54-56, 64, 67, & 72.
	The examiner accepts the arguments in regards to claim 10, and indicates it as featuring allowable subject matter, as noted below.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the amendment of claim 1 combined with the limitations of claim 10 overcome the prior art, in that claim 10 specifically requires a plurality of blind vias for each of the first and second set of blind vias in combination with the other limitations of claims 1 & 10. The combination of limitations was determined not to be obvious over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843